Citation Nr: 1550317	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of in-service herbicide exposure and as secondary to a service-connected disability.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to July 3, 2012.

3.  Entitlement to a disability rating in excess of 50 percent for PTSD for the period from July 3, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
During the pendency of the Veteran's appeal, and specifically by way of August 2009 and September 2012 rating decisions, the RO increased the disability rating for the service-connected PTSD to 30 percent disabling, effective from July 29, 2005 (date of claim); and 50 percent disabling, effective from July 3, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).
 
Before the matter was certified to the Board, in a September 2012 rating decision, the RO granted service connection for degenerative disc disease and degenerative joint disease at L5-S1, and evaluated this disability as 10 percent disabling, effective February 24, 2005.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).
 
In a June 2005 rating decision, service connection was denied for peripheral neuropathy.  The Veteran did not submit a timely notice of disagreement with this decision.  In September 2006, the RO again denied service connection for peripheral neuropathy.  In July 2007, the Veteran submitted a notice of disagreement.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2005 rating action, VA was in receipt of new and material medical evidence within one year of the rating decision addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156(b) (2015); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

During the current appeal, and specifically in July 2013, the Veteran also testified at a Travel Board hearing at the RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.

The Board notes that the Veteran filed a formal claim for a total disability evaluation based on individual unemployability (TDIU) due to his service-connected disabilities in October 2012.  The RO denied the claim in the April 2013 rating decision.  The Veteran has not appealed this decision.  A claim for TDIU can be inferred as part of the original claim for a higher disability rating in certain circumstances.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case, however, differs in that a formal claim for TDIU was already considered and denied by the RO during the pendency of the claim for an increase now on appeal to the Board.  The Veteran has not expressed disagreement with the April 2013 decision.  Recently, however, additional allegations have been made that the Veteran is entitled to a TDIU.  Thus, the issue of entitlement to a TDIU must be considered as part of the remanded issue of entitlement to a disability rating in excess of 50 percent for PTSD for the period from July 3, 2012.

In September 2014, the Board dismissed the Veteran's claims for entitlement to service connection for soft tissue sarcoma and respiratory cancer, both of which to include as a result of in-service herbicide exposure, and remanded the claims currently on appeal for additional development.

The issues of entitlement to a disability rating in excess of 50 percent for PTSD and a TDIU for the period from July 3, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the lower extremities that is related to military service, or that was manifested to a compensable degree within a year of discharge, or has been proximately caused or aggravated by a service-connected disability.
 
2.  For the period prior to July 3, 2012, PTSD was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  For the period prior to July 3, 2012, the criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to his claim for entitlement to service connection for peripheral neuropathy, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide in a pre-adjudication letter dated in March 2005. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. 

The Board notes that the Veteran was provided with the notice requirements set out in Dingess in a June 2006, after the initial unfavorable decision was issued in June 2005.  In addition, the Veteran was provided with proper notice regarding claims for service connection on a secondary basis in October 2014.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   Here, any timing error with regard to this notice was cured by readjudication of the claim in several supplemental statements of the case, most recently issued in January 2015.  

In terms of the Veteran's claim for an increased rating for his service-connected PTSD, the VCAA requires only generic notice as to the type of evidence needed to substantiate a claim for an increase, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2006 letter to the Veteran informed him of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA.  In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before the undersigned Veterans Law Judge in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in July 2013 in order to provide the Veteran with a VCAA notice letter informing him of the information and evidence needed to substantiate a claim for service connection on a secondary basis, to obtain any outstanding VA and private treatment records for the Veteran's peripheral neuropathy and service-connected psychiatric disability, to provide him with a VA examination to determine the current nature and severity of his service-connected psychiatric disability, and to provide him with a VA examination to determine whether the Veteran had peripheral neuropathy associated with service or a service-connected disability. 

As noted above, a letter was sent to the Veteran in October 2014, informing him of the information and evidence necessary to substantiate a secondary service connection claim.  The October 2014 letter additionally requested that the Veteran identify any medical providers who had treated his peripheral neuropathy and psychiatric disability, and to submit treatment records from these providers or provide release forms in order that VA could obtain the records.  The Veteran did not provide any additional records or release forms.  Current VA medical records were obtained and added to the claims file.  The Board has reviewed the post-service private and VA medical records and VA examination reports to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.  Moreover, the Veteran submitted a statement in June 2015, reporting that he had no further information or evidence to submit in support of his claims.

Pursuant to the Board's remand directive, the Veteran was provided with the required examinations in November and December 2014.  The Board finds that these examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  Service connection is available for certain types of peripheral neuropathy as presumptively associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  Early-onset peripheral neuropathy (formerly "acute and subacute peripheral neuropathy") is capable of presumptive service connection, but must manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (amended effective September 6, 2013).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  In December 2013, the National Academy of Sciences issued Veterans and Agent Orange:  Update 2012 (Update 2012), which stated that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).

The United States Court of Appeals for the Federal Circuit, however, has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has peripheral neuropathy in his lower extremities as a result of his in-service herbicide exposure while serving in Vietnam, and/or as secondary to his service-connected diabetes mellitus, type II.

Service treatment records do not reflect any findings, complaints, treatment or diagnosis of a neurological condition, to include peripheral neuropathy.  Although the Veteran reported a history of cramps in his legs on the January 1966 medical history report (which was conducted pursuant to his enlistment into the military), the clinical evaluation of his lower extremities was shown to be normal, and he was deemed to be qualified for induction into the military.  Sick call treatment records dated in August 1967 reflect that the Veteran hurt his back while lifting several heavy boxes, and physical evaluation of the spine revealed tenderness in the lumbosacral spine region as well as "referred" pain to the right buttocks.  Other than this notation of referred pain, however, the remainder of the service treatment records are absent any complaints or treatment of pain or any potential neurological symptoms in the lower extremities, and the clinical evaluation of the lower extremities and neurological system was shown to be normal at the March 1968 separation examination.

The post-service medical evidence of record is absent any records reflecting a definitive diagnosis of peripheral neuropathy in the lower extremities.  At the June 1998 VA general examination, although the Veteran described symptoms of numbness in the left leg and pain in the left hip, results from the neurological evaluation revealed the neurological system, to include the peripheral nerves, to be within normal limits.

Subsequent private treatment records reflect that the Veteran presented at Triangle Neurosurgery treatment facility with complaints of pain in the right low back and buttock region that radiated to the lower extremities, as well as symptoms of numbness in the left foot.  On physical examination of the lower extremities, the physician observed good range of motion throughout, and described the Veteran's sensation to light touch and pinprick as intact, and further noted that his deep tendon reflexes were normal bilaterally.  Upon reviewing an October 2004 magnetic resonance imaging (MRI) report, the physician noted a moderate-sized paracentral disc on the right that filled the right neural foramen and caused lateral recess stenosis.  The Veteran was ultimately diagnosed as having a ruptured disc at L4-5, which the physician noted was the cause for his pain and weakness on the right side of his body.  These records, however, are absent a diagnosis of peripheral neuropathy.
 
VA treatment records issued from the VA medical center (VAMC) in Phoenix, Arizona, and dated from 2009 to September 2012, reflect preliminary assessments of neuropathy.  These assessments were predominantly made during his mental health treatment consultations and visits.  See July 2011, August 2011, December 2011, and May 2012 Mental Health Physician reports.  Also, at the November 2011 VA examination, when asked whether the Veteran experienced any complications associated with his diabetes mellitus, to include diabetic neuropathy, the examiner marked that he did not.  An April 2012 report of contact slip reflected that the Veteran experienced itching and cutting sensations in his thighs, as well as symptoms of numbness in his left foot, and requested some form of neuropathic testing to determine to what these symptoms were attributed.  A June 2012 back examination, the VA examiner diagnosed the Veteran as having radiculopathy in the left lower extremity that was associated with his low back disability.

At the July 2013 hearing, the Veteran testified that peripheral neuropathy was first diagnosed at a VA hospital in 2005.  According to the Veteran, he also received treatment for peripheral neuropathy at VA medical centers (VAMCs) in Kansas City, Missouri; Chicago, Illinois; Portland, Oregon; and Raleigh, North Carolina.  See T., pp. 10-11.  When asked to describe his symptoms, the Veteran reported to experience a cutting/itching-like sensation in his thighs, and numbness in his left foot, and further noted that his toes felt as though they were being cut into.  See T., p. 13.

The Veteran was afforded a VA examination in December 2014.  The examiner noted the August 1967 in-service report of back pain since age 19.  At the examination, the Veteran reported longstanding pain in the front of both thighs as if someone was cutting his thighs with a knife, numbness in his left foot, and a feeling as if someone is cutting his heel on the left side with a knife.  The examiner noted that records reflected that the Veteran had a microdiscectomy and was found to have neuropathy and degenerative joint disease.  A November 2014 electromyography (EMG) revealed bilateral lumbosacral radiculopathy, but there was no electrodiagnostic evidence of generalized peripheral neuropathy.  The examiner opined that, though neuropathy was mentioned in earlier notations, the EMG study did not confirm this diagnosis-rather, the electrodiagnostic exam was consistent with bilateral radiculopathy and not neuropathy.  The examiner opined that the symptoms of pain radiating to the left leg and foot could be explained on the basis of radiculopathy, which was chronic.  Based on the Veteran's reported symptoms, the examiner rejected reports of neuropathic symptoms since military service.  His reports of back pain and radiating radicular pain in the entire left leg from his low back suggested radiculopathy. 

The Board finds that, based on the evidence of record, service connection for peripheral neuropathy of the lower extremities is not warranted.  In order to grant service connection, the evidence would need to reflect a current diagnosis.  Brammer, McLain.  In this case, however, the medical evidence shows that the Veteran does not have a current diagnosis of peripheral neuropathy.  Although there have been notations of neuropathy in the Veteran's medical records, the VA examiner has clarified, through review of the Veteran's history of symptoms and an EMG test, that the Veteran had radiculopathy associated with his service-connected lumbar spine disability.  This examiner based his conclusion on clinical medical evidence and a review of the Veteran's medical history.  The opinion contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Veteran's radiculopathy in both lower extremities is currently service connected.  Without a current diagnosis of peripheral neuropathy, service connection cannot be granted for this disability.

The Board notes that the Veteran contends that he was diagnosed as having peripheral neuropathy at a VA hospital in 2005.  Lay evidence can be competent and sufficient evidence of a diagnosis in certain circumstances, including if the layperson is reporting a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, although the Veteran has reported a diagnosis of peripheral neuropathy, the medical evidence of record does not support this diagnosis.  To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that although lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   The Board finds that the question regarding the correct diagnosis of the symptoms he has reported in his lower extremities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   The Veteran does not possess the medical expertise to provide such an opinion.  In contrast, the VA examiner took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  The Board accords great probative weight to the VA examiner's opinion.

As such, the Board finds that service connection for peripheral neuropathy is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the appellant's claim of service connection peripheral neuropathy.  Therefore, that doctrine is not applicable in the current appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Rating prior to July 3, 2012

A June 2009 VA mental health initial evaluation record shows Veteran's mood was depressed and his affect was blunted to flat.  He was neatly and casually dressed, and made moderate eye contact.  The Veteran reported periods of depression that lasted from hours to days, during which time he experienced feelings of helplessness and hopelessness, social isolation, anhedonia, irritability and anger, and sleep problems.  He reported hypervigilance, combat-related nightmares, intrusive thoughts, anxiety, exaggerated startle response triggered by loud noises, and suicidal thoughts, most recently two months prior to the appointment after losing his job.  At the time of treatment, however, he denied any plan or intent of suicide.  The Veteran reported a good relationship with his wife, and a good re1ationship with his youngest son, but that he had no contact with his other two sons.  He had been laid off from his job in construction and enjoyed building furniture.  The Veteran was oriented times three, was cooperative and reasonable, and his grooming was appropriate.  His speech had normal rate and rhythm and his language was intact.  His affect was constricted and his mood was angry and depressed.  His thought process was normal and coherent, and his thought content was normal.  He had no suicidal or violent ideation.  Insight and judgment were good, and memory was intact.  A July 2009 VA treatment record reflected that the Veteran reported an improved mood and less irritability.  Although he continued to have some difficulty sleeping, for the most part he slept seven to eight hours per night.  

The Veteran was provided with a VA examination in July 2009.  He reported difficulties with weekly intrusive thoughts, sleep problems, anger, avoidance behaviors, detachment, hypervigilance, startle response, and concentration struggles.  He noted that he had not slept with his wife in the same bed for the prior ten years because of his restlessness when sleeping.  He acknowledged nightmares on a weekly basis that increased when he had more frequent intrusive thoughts.  The Veteran acknowledged difficulties with anger with verbal altercations with his coworkers and his wife, but no physical violence.  The Veteran avoided being in crowds and spending time with his friends.  He reported that he felt very detached from people.  The Veteran reported that he had been married for 22 years and that his relationship was very supportive.  He indicated that he was estranged from two of his three children and had no contact in the prior six years.  He indicated that he communicated with one of his sons regularly.  He noted that he spoke to his youngest sibling and had a good relationship with her, but was not close to his other siblings.  He reported that he currently had few friends, and that he spent time with one person one to two times per week.  The Veteran stated that he enjoyed building furniture, fishing, riding in his convertible, walking the dogs, and cooking.  He was able to cook, clean, run errands and complete day to day chores.  He completed all activities of daily living such as grooming and dressing.  The Veteran acknowledged previous thoughts of suicide but denied any current intentions or attempts.  He was alert and fully oriented.  Grooming was good.  His overall mood appeared dysphoric with periods of crying.  Eye contact was limited.  His speech was normal in rate and tone.  No psychomotor agitation or retardation was observed.  His thought process was logical and goal oriented.  There was no evidence of a psychotic disorder.  Judgment and insight were fair and impulse control appropriate.  His cognitive abilities appeared average.  The Veteran was assigned a GAF score of 55 for the prior year.

A September 2009 VA medical record reflected the Veteran's reports that he was compliant with his medication and was feeling the benefits.  His mood was not depressed, affect was bright, and he reported no irritability or frustration.  He felt that he was better able to deal with the day to day situations that happened.  He was excited about an upcoming job interview. 

A July 2011 VA medical record shows that the Veteran endorsed symptoms of anxiety and depression but denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 55.

An August 2011 VA medical record shows that the Veteran had just returned from dealing with his sister's death.  He noted that it was a good trip in that he saw his children, his grandchildren, and his great-grandchildren.  He had been estranged from his children due to divorce.  The Veteran felt that his mood was good, and that he was pleased to be back home with wife and puppy.  The examiner assessed his rate of depression at about a 3.  He felt he had been "lightened inside" by being able to connect with his surviving siblings, and reconnecting with his family.  The Veteran was clean and casually dressed.  He engaged with the examiner easily, and was pleasant and cooperative.  Speech, thought process, and thought content were normal.  He denied active or passive suicidal ideation and any homicidal ideation.  Overall, the examiner found that the Veteran was in good spirits and pleased with how well he was doing and with the support of his wife.  The examiner assigned a GAF score of 60.

Analysis

The Board finds that the evidence of record does not support a higher rating for the Veteran's service-connected PTSD prior to July 3, 2012.  

The Board stresses that the evaluation of a psychiatric disability involves more than merely listing a Veteran's symptoms and then determining under which rating level the majority of them belong.  It is not the specific list of symptoms that dictate the proper rating but rather the overall occupational or social impairment that is produced by these symptoms.  It is possible that a single symptom from the list for the next highest rating will be severe enough to warrant an increase.  Conversely, a Veteran may have several symptoms from the next highest rating level, but if they do not result in the overall occupational or social impairment required for an increase, than the rating should not be increased.  See Mauerhan.

Collectively, the aforementioned objective evidence reflects that, for the time period prior to July 3, 2012, the Veteran's PTSD symptoms resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating.
 
Here, based on the review of the relevant evidence, the Veteran does not demonstrate the level of occupational or social impairment or the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating.
 
During the period prior to July 3, 2012, the Veteran reported ongoing symptoms of depressed mood, anxiety, chronic sleep impairment, anger, irritability, avoidance behaviors and some isolation.  The Veteran, however, was able to maintain good relationships with his wife, one of his children, and one of his siblings.  He reported that he had a few friends and spent time with someone one or two times per week.  In addition, he was able to reconnect with family members in August 2011.  He reported that he looked forward to a job interview.  Throughout this time period, the Veteran denied suicidal and homicidal ideation and demonstrated good hygiene and self-care.  His conversation was normal.  The examiner noted that the Veteran's symptoms had improved.  This disability level is also supported by the GAF scores assigned during this time.  GAF scores of 55 and 60 reflect more moderate symptoms or moderate difficulty in social and occupational functioning.   

The Board notes that a VA medical record dated in June 2009 reflected a blunted affect, which is a symptom considered to be associated with a 50 percent disability rating.  A VA medical record, however, reflecting treatment the following month shows the Veteran's reports that his mood had improved and that he was less irritable.  In addition, the majority of the evidence during this time period represents less serious, and more moderate symptoms.  Significantly, the Veteran did not exhibit circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or approximated the criteria for a 50 percent rating at any point prior to July 3, 2012.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that the claim for a disability rating in excess of 30 percent for PTSD during this time period must be denied.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that the Veteran's service-connected psychiatric disability is manifested by signs and symptoms that are adequately considered in the General Rating Formula for Mental Disorders in the rating schedule.  There is nothing exceptional or unusual about the Veteran's psychiatric disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.

A disability rating in excess of 30 percent for PTSD, for the period prior to July 3, 2012, is denied.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA medical record dated in March 2014 show that the Veteran was referred for participation in an anger management program; however, these records are not part of the claims file.  On remand, these records should be obtained and added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all current medical records reflecting the Veteran's participation in an anger management program and any other records reflecting treatment for the Veteran's PTSD, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the appellant should be so advised of the specific information needed as well as any necessary medical releases.

2.  After any additional indicated development, readjudicate the remaining issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


